Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149671                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  _________________________________________                                                              David F. Viviano
                                                                                                     Richard H. Bernstein,
  In re FILIBECK Estate.                                                                                             Justices

  _________________________________________
  HEIDI J. FILIBECK, Personal Representative of
  the ESTATE of STEPHEN J. FILIBECK,
               Plaintiff-Appellee,
  v                                                                SC: 149671
                                                                   COA: 315107
                                                                   Menominee PC: 2011-000065-CZ
  LAURA J. BEAL,
            Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs. The request for a ruling notwithstanding the stipulation to
  dismiss is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2015
           p0519
                                                                              Clerk